Citation Nr: 1109934	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 5, 2005, for the assignment of a 30 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2007 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By the August 2007 rating decision, the RO assigned a 30 percent rating for the Veteran's service-connected PTSD, effective from July 5, 2005.  Thereafter, the RO denied the Veteran's earlier effective date claim by the April 2008 rating decision.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record does not reflect the Veteran had an unadjudicated claim regarding the assigned rating for his service-connected PTSD prior to the July 5, 2005, claim.

3.  The record does not reflect it was factually ascertainable that the Veteran met or nearly approximated the criteria for a 30 percent rating for his service-connected PTSD prior to July 5, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 5, 2005, for the assignment of a 30 percent rating for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Board observes that the Veteran's appeal for an earlier effective date is a "downstream" issue from the assignment of a 30 percent rating for his service-connected PTSD.  In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel held that in a "downstream" issue, such as here, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Rather, issuance of a Statement of the Case (SOC) is required.  The required SOC in the present case addressing the issue of entitlement to an earlier effective date was furnished to the Veteran in February 2009.

The Board further notes that the Veteran did receive adequate notification in this case.  He was sent VCAA-compliant notification via a February 2008 letter, which is prior to the April 2008 rating decision that adjudicated his earlier effective date claim, as well as the February 2009 SOC.  In pertinent part, this letter informed the Veteran of how VA determines an effective date for benefits, informed him of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his earlier effective date claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran has had the opportunity to present evidence and argument in support of his earlier effective date claim, to include at the December 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there are any outstanding records detailing the symptomatology of his service-connected PTSD prior to the current effective date.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Appellant.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case.

With respect to the aforementioned December 2010 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above, the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claim(s).  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  The VLJ did ask questions to clarify the Veteran's contentions in this case as to why he believed an earlier effective date was warranted.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  However, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The Veteran's service-connected PTSD was originally evaluated under 38 C.F.R. 
§ 4.132 as it existed prior to November 7, 1996.  Under the previous regulations, a noncompensable rating was warranted for a neurosis when there were neurotic symptoms which somewhat adversely affected relationships with others but which did not cause impairment of working ability.  A 10 percent rating required emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent disability rating was warranted where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The Board notes that, in a precedent opinion dated in November 1993, the VA General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree," and that it represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 1991). A 50 percent evaluation was warranted for considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for psychoneurotic disability when the ability to establish and maintain effective or favorable relationships with people was severely impaired and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy, resulting in profound retreat from mature behavior; or the veteran was demonstrably unable to obtain or retain employment.  The Board notes that each of the aforementioned three criteria for a 100 percent rating is an independent basis for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 1996, Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted. Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, other related regulations were amended in November 1996.  According to the amended rating criteria, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

Analysis

In the instant case, the Board finds no legal basis to assign an effective date earlier than July 5, 2005, for the assignment of a 30 percent rating for the Veteran's service-connected PTSD.

First, the Board observes the Veteran did not have an unadjudicated claim regarding the assigned rating for his service-connected PTSD prior to the July 5, 2005, claim.  Historically, service connection was established for PTSD by an October 1984 rating decision, evaluated as noncompensable (zero percent) effective from March 5, 1984.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Consequently, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board observes that the record does indicate Veteran submitted an increased rating claim for his service-connected PTSD in April 1986, and that this claim was not formally adjudicated for several years.  Nevertheless, this claim was ultimately adjudicated by a July 1995 rating decision, which continued the noncompensable evaluation for the PTSD.  Once again, the Veteran was informed of this decision, including his right to appeal, and did not appeal.  Therefore, the July 1995 rating decision is also final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the July 1995 rating decision, the Board observes that the Veteran submitted various claims for VA benefits over the years.  However, prior to July 5, 2005, none of these claims were in regard to the assigned rating for his service-connected PTSD.  In other words, he did not submit a formal or informal claim indicating he was seeking an increased rating for his service-connected PTSD prior to the current effective date.  Consequently, the Veteran is not entitled to an earlier effective date based upon date of receipt of claim.

The Board acknowledges that the Veteran reviewed the adjudicative history of his PTSD at the December 2010 hearing, and indicated that he had the same symptomatology at the time of the prior decisions which found that a noncompensable rating was appropriate as he did when the current 30 percent evaluation was assigned.  However, the Board does not have authority to review the findings of prior, final VA determinations in the absence of clear and unmistakable error (CUE).  

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating decision is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of clear and unmistakable error."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

To assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  The Board is of the opinion that the Veteran has not alleged CUE with respect to the prior rating decisions in that all he has done is intimate that the prior adjudications did not accurately weigh the evidence of record.

The Board must now determine whether it was factually ascertainable that the Veteran satisfied the criteria for a 30 percent rating prior to July 5, 2005.  

Initially, the Board notes that there is no indication of any medical treatment records dated within the one year period prior to the July 5, 2005, claim.  The Board notes that the Veteran did submit various medical records dated in 1995 and 1996 in conjunction with his current increased rating claim, but that these primarily concern treatment he received for injuries sustained in a work-related accident during that period.  However, these records do include a private December 1995 neuropsychological evaluation that was clearly not of record at the time of the July 1995 rating decision which denied an increased rating for his service-connected PTSD.

The Board acknowledges that the Court indicated in Muehl v. West, 13 Vet. App. 159, 161-62 (1999), that when records received within the one-year appeal period following an adverse decision were new and material evidence, the receipt of which rendered an RO decision nonfinal and tolled the time for filing an appeal until a new decision had been issued.  However, in this case, the December 1995 neuropsychological evaluation was received in October 2005, many years after the one year appeal period for the July 1995 rating decision had expired.  See 38 C.F.R. § 20.302.  Therefore, the holding of Muehl is not applicable to this case.

The Board also notes that as these records are dated more than one year prior to the claim, the increase is to be effective the date of claim.  See 38 U.S.C.A. 
§ 5110(b)(2); Harper, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board further notes that even if it were to take these records into consideration, an earlier effective date is still not warranted as they do not reflect it was "factually ascertainable" that a compensable rating was warranted at the time these records were promulgated.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  In pertinent part, the December 2005 private neuropsychological evaluation concluded that the assessment revealed the Veteran had normal to superior functioning in most areas except for memory functioning.  These memory problems were described as involving "mild impairment" in complex memory functions exceeding his very normal immediate attention span.  Nevertheless, the evaluation concluded that his deficits were not so severe that he would be unable to learn effective strategies for overcoming them in work settings.  This is consistent with the criteria then in effect for a noncompensable rating for PTSD; i.e., neurotic symptoms which somewhat adversely affected relationships with others but which did not cause impairment of working ability.  The Board cannot apply the revised criteria for these records as they are dated prior to the November 7, 1996, effective date for the new criteria.  See VAOPGCPREC 3-2000.

In view of the foregoing, the Board finds it was not factually ascertainable prior to July 5, 2005, that the Veteran met or nearly approximated the criteria for a 30 percent rating for his service-connected PTSD.



	(CONTINUED ON NEXT PAGE)


For these reasons, the Board finds that there is no legal basis to assign an earlier effective date in this case.  Therefore, the benefit sought on appeal must be denied.


ORDER

Entitlement to an effective date earlier than July 5, 2005, for the assignment of a 30 percent rating for the Veteran's service-connected PTSD are not met.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


